Nichols, Chief Justice.
This is the fourth appearance in this court of litigation involving the heirs of Homer Clark Carmichael. See Vowell v. Carmichael, 235 Ga. 387 (219 SE2d 732) (1975); s. c., 235 Ga. 410 (219 SE2d 735) (1975); and s. c., 237 Ga. 836 (229 SE2d 638) (1976).
On the day set for a final hearing for the distribution *612of'the estate, appellant filed a petition alleging that the valuation placed on personal property she received from the estate was improper. The appellant prayed that the court increase the contingent fund by an amount it deemed sufficient to entertain her claim. The trial court found that the valuation was set forth in the judgment of July 23, 1976, and affirmed by this court in 237 Ga. 836, supra. The trial court then found that all issues raised by appellant’s petition were res judicata and dismissed the petition.
Submitted March 4, 1977 —
Decided April 6, 1977.
M. Stan Ballew, for appellant.
Perry, Walters, Lippitt & Custer, H. H. Perry, Jr., Elsie H. Griner, J. Laddie Boatright, Kelley, Allen & Kelley, A. L. Kelley, Jr., Ernest J. Yates, for appellees.
After the appeal was filed in this court, an uncontradicted affidavit of the commissioner was filed as an exhibit to the appellees’ motion to dismiss showing that all the funds of the estate have been distributed by order of court prior to appeal and there are no funds available to increase the contingency fund. The sole issue raised by appellant’s petition is moot.

Appeal dismissed.


Undercofler, P. J., Jordan, Ingram, Hall and Hill, JJ., concur.